Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 10-26 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US Patent Application Publication 2013/0120247), herein after referred to as Imai, in view of Leister et al. (US Patent Application Publication 2006/0139711), herein after referred to as Leister.

Regarding independent claim 10, Imai discloses method for operating a display and operating device (abstract), the method comprising: 
specifying a graphical configuration of a display element to be displayed by the display and operating device (Figure 2 reference three dimensional image 8 spatially positioned in front of display surface 11 of three dimensional image display unit 1. Figure 3 depicts an additional view of three dimensional image 8 already graphically configured. Figure 2 reference three dimensional image generation circuit 5 described in paragraph [0043] (detailed in figure 4) to process/specify for generating the perspective projection images.); 
based on the specified graphical configuration, ascertaining 
at least one light wave parameter, from among light wave parameters (The current application’s originally filed specification paragraphs [0053] and [0063] describes light wave parameters to be specified and adapted in such a way to generate/provide the real image or (changes to the real image) rotate the image of the display element. Therefore, the plurality of light wave parameters is interpreted to regard displays of real images being updated/adapted or refresh of the display as described later. For example, prior art Imai figure 3 and paragraph [0040] describes to update the displayed dimensional image when pressed by a viewer. To display the image the outputted light of the system is output by a selected RGB light wave parameter to depict the state before pressed and selects a different RGB light wave parameter, from among a plurality of light wave parameters (limited only by what images the display can generate), to depict the state after being pressed as described.), for a respective light wave of a group of light waves, each of the light wave parameters describing a frequency, an amplitude, or a wavelength of the respective light wave (paragraph [0041] describes the output light from the display unit 1 to be red, green, and blue each color comprising an inherent frequency (red ~4.62(1014) HZ, green ~5.45(1014)HZ, and blue ~6.66(1014)HZ), amplitude (every non-zero frequency comprises an amplitude), and wavelength (red ~700 nm, green ~550 nm, blue ~450 nm)), and 
a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the group of light waves to generate an image representation of the display element (Figure 1 and paragraph [0004] describes the operations of the display such that light emitted from the display unit 1001 is reflected by half mirror 1002 to form the aerial optical image 1004 in front of the half mirror 1002. Paragraph [0042] describes the use of a lenticular lens creating a set pitch and viewpoint center and forward of the display surface 11. The lenticular lens operates as a preprogrammed specification (paragraph [0050] of the current application’s originally filed specification) with the output from arranged RGB pixels (interference pattern). Paragraph [0047] emphasizes generation of the three-dimensional image to be viewed without wearing any special glasses. Figures 2-3 reference viewable three dimensional image 8 describing at least partial superposition (such that if the emitting light waves were not at least partially superposed the image would not be viewable).); 
generating an interference pattern signal which describes the ascertained totality of the light wave parameters (Paragraphs [0083]-[0085] describes the three dimensional image generation circuit 5 to generate images via colored pixels (inherently driven via signals) to output through a lenticular lens to generate the aerial three dimensional image 8 (describing the totality of the ascertained light wave parameters of the three colors RGB).); 
transferring, from a control device of the display and operating device, the generated interference pattern signal to an interference output device (figure 2 reference output (signal) from three dimensional image generation circuit 5 to three dimensional display unit 1); 
based on the transferred interference pattern signal, the interference output device generating and outputting the group of light waves (figures 2-3 reference outputted generated group of light wave/three dimensional image 8) and setting the at least one light wave parameter for each light wave, from among the group of light waves, so as to generate a light wave interference and output a first real image (It should be noted here that the application utilized the definition of a “real image” as known in the art regarding holograms and does not utilize the plain meaning definition of a “real image”. The definition of a “real image” in the scope of interpretation regarding generated three dimensional images/holograms is a generated image in front of a plate or film closer to the observer (such as a physical picture) wherein the generated image is between the observer and plate/film) is known as a “real object image” whereas a generated image behind a plate or film farther from the observer (wherein the plate/film is between the observer and image) is known as a “virtual object image”. Prior art Imai figures 2-3 depict the generated hologram/three dimensional image 8 to be between the observer/viewpoint position 7 and plate/display unit 1 also known as a “real image”.) of the display element (Paragraph [0057] describes a refresh rate for displaying the three dimensional image display unit 1. A refresh rate inherently regards the frequency at which the colored pixels RGB (which comprise the parameters of frequency, amplitude, and wavelength) must be driven to continuously depict the output image. In other words, for example, driving a red pixel is interpreted as setting a red pixel to output light as part of the RGB colored output combined to generate the image 8.); 
receiving an operating signal from an operating device, the operating signal describing an operating action by a user with respect to the first real image of the display element (Figure 2 reference finger position sensor 3 and finger position detection circuit 4 described in paragraph [0037] to detect fingertip position 9. Figure 2 finger position detection circuit 4 depicted to output (signal) to three dimensional image generation circuit 5. Paragraph [0039] describes to update the three dimensional image 8 according to fingertip position 9. Figure 3 and paragraph [0040] describes the operating action to regard a button press (image 8 represents a button).); 
based on the received operating signal, establishing a change in a relative position and/or a position of the real image of the display element, as described by the operating action (Figure 3 and paragraphs [0039]-[0040] describes updating the three dimensional image 8 based on the touch/operating signal such that when the button is pressed it moves in a button pressed direction.); and 
based on the established change in the relative position and/or the position, adapting at least one light wave parameter, from among the light wave parameters including the frequency, the amplitude, or the wavelength, for at least one light wave, from among the group of lights waves, to change the interference pattern to generate a second real image of the display element in correspondence with the operation action (Paragraphs [0039]-[0040] describes updating an image 8 to move. Performing said updating requires “adapting”/driving/refreshing RGB pixels as described in paragraphs [0041] and [0057]. Figure 3 depicts the singular second image in the depressed state during pressing whereas all other images depict the first image state in the non-depressed state.).
Imai discloses the RGB pixels and lenticular lens for displaying the three dimensional object. Said description describes the optical functions of interference and superposition without using the terminology of such. This relies on inherency in that when a limitation is not specifically stated an inferred description is implied by the definition of the limitation. In other words, Imai does not specifically utilize the words “superposition” in the limitation: a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the light waves for generating an image representation of the display element.
Leister discloses a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the light waves for generating an image representation of the display element (Figure 2 reference light source LS (corresponding to Imai’s light emanated from display unit 1001/1, paragraph [0004]), focusing means F (corresponding to Imai’s lenticular lens, paragraph [0042]), array SLM HA (corresponding to Imai’s pixels RGB, paragraph [0041]), and three dimensional scene 3D-S (corresponding to Imai’s three dimensional image 8). Paragraph [0273] describes a pixelated SLM to be exampled as an LCD panel to bear/generate holograms via period repetitions of the observer window (describing the refresh rate of Imai paragraph [0057]). Paragraphs [0009] and [0307]-[0321] describes light sources of the display may be coherent (lasers) or incoherent (LEDS) to respectively allow coherent or uncoherent superimposition and interference for holographic generation. Paragraphs [0128]-[0129] describes superposition of all individual wave fields to generate the hologram display. Paragraphs [0266]-[0286] describes the use of lenticular lenses to generate images for the left and right eye perspectives by temporal multiplexing of the observer windows (refresh rate) via coherent (or optionally incoherent) superposition of waves in the horizontal and vertical directions for larger observer regions.).
Leister effectively details how a three dimensional image is created from a display of pixels.
It would have been obvious to one skilled in the art before the effective filing date of the current application that Imai’s three dimensional display comprising RGB pixel performs the optical functions of a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the light waves for generating an image representation of the display element as described by Leister to be the means of which to perform holographic three dimensional image generation with the yielded benefit of a larger observer region (paragraph [0269]).
This is two rejections. A single rejection utilizing inherency via description of operations solely in view of Imai and a second rejection utilizing Imai in view of Leister.
Regarding claim 11, Imai discloses the method according to claim 10, wherein the display element is displayable at a position at which, during use of the display and operating device, a body part of the user is intersect-able with a display plane of the display element (figures 2-3 and paragraphs [0038]-[0040] describes a body part/fingertip 9 intersect-able at plane of display element 8 as depicted).
Regarding claim 12, Imai discloses the method according to claim 10, further comprising: 
generating, by a contact trigger device of the display and operating device, a field perceivable in a haptic and tactile fashion in and/or on an operating region which is a region reachable by a body part of the user for performing the operating action with respect to the real image of the display element (Figure 2 reference finger position sensor 3 and finger position detection circuit 4 described in paragraph [0037] to detect fingertip position 9 at which a finger senses real image/three dimensional image 8. To perform sensing of the real image by a user, finger position detection circuit 4 outputs (signals) to ultrasonic wave generation circuit 6 which outputs (signals) to force sense generation unit 2 which generates a sound wave toward the display surface 1 of which is sensed as a force (haptic) by the observer’s fingertip position 9 as described in paragraph [0039].).
Regarding claim 13, Imai discloses the method according to claim 12, wherein generating the field perceivable in the haptic and tactile fashion is performed by generating a vibration at a contact point of the body part and the display element and/or by graphically highlighting a portion of the display element at the contact point of the body part and the display element (To perform sensing of the real image by a user, finger position detection circuit 4 outputs (signals) to ultrasonic wave generation circuit 6 which outputs (signals) to force sense generation unit 2 which generates a sound wave toward the display surface 1 of which is sensed as a force (haptic) by the observer’s fingertip position 9 as described in paragraph [0039].).
Regarding claim 14, Imai discloses the method according to claim 10, wherein the generated interference pattern signal describes a configuration of an operating element as the display element and/or of a three-dimensional display element as the display element (Paragraphs [0083]-[0085] describes the three dimensional image generation circuit 5 to generate images via arranged colored pixels (interface pattern) (inherently driven via signals) to output through a lenticular lens to generate the aerial three dimensional image 8).
Regarding claim 15, Imai discloses the method according to claim 10, wherein 
the operating device includes a gesture recognition device (Figure 2 reference finger position sensor 3 and finger position detection circuit 4 described in paragraph [0037] to detect fingertip position 9), and 
the operating action by the user is an operating gesture recognized by the gesture recognition device (Paragraph [0039] describes to update the three dimensional image 8 according to fingertip position 9, detected/recognized/processed via sensor 3 and circuit 4. Figure 3 and paragraph [0040] describes the operating action to regard a button press (image 8 represents a button).).
Regarding independent claim 17, Imai discloses a control device for a display and operating device (abstract), the control device comprising: 
[ ];
a processor (paragraph [0043] describes a processing circuit) to:
specify a graphical configuration of a display element to be displayed by the display and operating device (Figure 2 reference three dimensional image 8 spatially positioned in front of display surface 11 of three dimensional image display unit 1. Figure 3 depicts an additional view of three dimensional image 8 already graphically configured. Figure 2 reference three dimensional image generation circuit 5 described in paragraph [0043] (detailed in figure 4) to process/specify for generating the perspective projection images.); 
based on the specified graphical configuration, 
ascertaining at least one light wave parameter, from among light wave parameters (The current application’s originally filed specification paragraphs [0053] and [0063] describes light wave parameters to be specified and adapted in such a way to generate/provide the real image or (changes to the real image) rotate the image of the display element. Therefore, the plurality of light wave parameters is interpreted to regard displays of real images being updated/adapted or refresh of the display as described later. For example, prior art Imai figure 3 and paragraph [0040] describes to update the displayed dimensional image when pressed by a viewer. To display the image the outputted light of the system is output by a selected RGB light wave parameter to depict the state before pressed and selects a different RGB light wave parameter, from among a plurality of light wave parameters (limited only by what images the display can generate), to depict the state after being pressed as described.), for a respective light wave of a group of light waves, each of the light wave parameters describing a frequency, an amplitude, or a wavelength of the respective light wave (paragraph [0041] describes the output light from the display unit 1 to be red, green, and blue each color comprising an inherent frequency (red ~4.62(1014) HZ, green ~5.45(1014)HZ, and blue ~6.66(1014)HZ), amplitude (every non-zero frequency comprises an amplitude), and wavelength (red ~700 nm, green ~550 nm, blue ~450 nm)), and 
a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the group of light waves to generate an image representation of the display element (Figure 1 and paragraph [0004] describes the operations of the display such that light emitted from the display unit 1001 is reflected by half mirror 1002 to form the aerial optical image 1004 in front of the half mirror 1002. Paragraph [0042] describes the use of a lenticular lens creating a set pitch and viewpoint center and forward of the display surface 11. The lenticular lens operates as a preprogrammed specification (paragraph [0050] of the current application’s originally filed specification) with the output from arranged RGB pixels (interference pattern). Paragraph [0047] emphasizes generation of the three-dimensional image to be viewed without wearing any special glasses. Figures 2-3 reference viewable three dimensional image 8 describing at least partial superposition (such that if the emitting light waves were not at least partially superposed the image would not be viewable).); 
generate an interference pattern signal which describes the ascertained totality of the light wave parameters (Paragraphs [0083]-[0085] describes the three dimensional image generation circuit 5 to generate images via colored pixels (inherently driven via signals) to output through a lenticular lens to generate the aerial three dimensional image 8 (describing the totality of the ascertained light wave parameters of the three colors RGB).); 
transfer the generated interference pattern signal to an interference output device (figure 2 reference output (signal) from three dimensional image generation circuit 5 to three dimensional display unit 1) to cause a first real image of the display element to be output (It should be noted here that the application utilized the definition of a “real image” as known in the art regarding holograms and does not utilize the plain meaning definition of a “real image”. The definition of a “real image” in the scope of interpretation regarding generated three dimensional images/holograms is a generated image in front of a plate or film closer to the observer (such as a physical picture) wherein the generated image is between the observer and plate/film) is known as a “real object image” whereas a generated image behind a plate or film farther from the observer (wherein the plate/film is between the observer and image) is known as a “virtual object image”. Prior art Imai figures 2-3 depict the generated hologram/three dimensional image 8 to be between the observer/viewpoint position 7 and plate/display unit 1 also known as a “real image”.),
receive an operating signal from an operating device, the operating signal describing an operating action by a user with respect to the first real image of the display element (Figure 2 reference finger position sensor 3 and finger position detection circuit 4 described in paragraph [0037] to detect fingertip position 9. Figure 2 finger position detection circuit 4 depicted to output (signal) to three dimensional image generation circuit 5. Paragraph [0039] describes to update the three dimensional image 8 according to fingertip position 9. Figure 3 and paragraph [0040] describes the operating action to regard a button press (image 8 represents a button).),
based on the received operating signal, establish a change in a relative position and/or a position of the real image of the display element, as described by the operating action (Figure 3 and paragraphs [0039]-[0040] describes updating the three dimensional image 8 based on the touch/operating signal such that when the button is pressed it moves in a button pressed direction.); and 
based on the established change in the relative position and/or the position, adapt at least one light wave parameter, from among the light wave parameters including the frequency, the amplitude, or the wavelength, for at least one light wave, from among the group of light waves, to change the interference pattern to generate a second real image of the display element in correspondence with the operating action (Paragraphs [0039]-[0040] describes updating an image 8 to move. Performing said updating requires “adapting”/driving/refreshing RGB pixels as described in paragraphs [0041] and [0057]. Figure 3 depicts the singular second image in the depressed state during pressing whereas all other images depict the first image state in the non-depressed state.).
Imai discloses the RGB pixels and lenticular lens for displaying the three dimensional object. Said description describes the optical functions of interference and superposition without using the terminology of such. This relies on inherency in that when a limitation is not specifically stated an inferred description is implied by the definition of the limitation. In other words, Imai does not specifically utilize the words “superposition” in the limitation: a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the light waves for generating an image representation of the display element.
Further, Imai does not specifically disclose a memory to store instructions or processor to execute the instructions stored in the memory.
Leister discloses a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the light waves for generating an image representation of the display element (Figure 2 reference light source LS (corresponding to Imai’s light emanated from display unit 1001/1, paragraph [0004]), focusing means F (corresponding to Imai’s lenticular lens, paragraph [0042]), array SLM HA (corresponding to Imai’s pixels RGB, paragraph [0041]), and three dimensional scene 3D-S (corresponding to Imai’s three dimensional image 8). Paragraph [0273] describes a pixelated SLM to be exampled as an LCD panel to bear/generate holograms via period repetitions of the observer window (describing the refresh rate of Imai paragraph [0057]). Paragraphs [0009] and [0307]-[0321] describes light sources of the display may be coherent (lasers) or incoherent (LEDS) to respectively allow coherent or uncoherent superimposition and interference for holographic generation. Paragraphs [0128]-[0129] describes superposition of all individual wave fields to generate the hologram display. Paragraphs [0266]-[0286] describes the use of lenticular lenses to generate images for the left and right eye perspectives by temporal multiplexing of the observer windows (refresh rate) via coherent (or optionally incoherent) superposition of waves in the horizontal and vertical directions for larger observer regions.).
Leister effectively details how a three dimensional image is created from a display of pixels. Leister discloses a memory to store instructions or processor to execute the instructions stored in the memory (paragraph [0163] describes data memory to be called up/executed by hologram processor). 
It would have been obvious to one skilled in the art before the effective filing date of the current application that Imai’s three dimensional display comprising RGB pixel performs the optical functions of a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the light waves for generating an image representation of the display element as described by Leister to be the means of which to perform holographic three dimensional image generation with the yielded benefit of a larger observer region (paragraph [0269]).
Regarding independent claim 18, Imai discloses a display and operating device (abstract), comprising: 
an interference output device (figure 2 reference three dimensional image generation circuit 5) configured to, based on an interface pattern signal (Paragraphs [0083]-[0085] describes the three dimensional image generation circuit 5 to generate images via colored pixels (inherently driven via signals).), generate and output a group of light waves and set a respective at least one light wave parameter for each of the light waves among the group of light waves (paragraph [0041] describes the output light from the display unit 1 to be red, green, and blue each color comprising an inherent frequency (red ~4.62(1014) HZ, green ~5.45(1014)HZ, and blue ~6.66(1014)HZ), amplitude (every non-zero frequency comprises an amplitude), and wavelength (red ~700 nm, green ~550 nm, blue ~450 nm)), so as to generate a light wave interface and output a real image of a display element (Figure 2 reference outputted three dimensional image 8 capable of being interfaces with via fingertip 9 as described in paragraphs [0038]-[0040] and figure 3.);
a control device (figure 2 reference circuits 1-6 as a whole as the control device) configured to: 
specify a graphical configuration of a display element to be displayed (Figure 2 reference three dimensional image 8 spatially positioned in front of display surface 11 of three dimensional image display unit 1. Figure 3 depicts an additional view of three dimensional image 8 already graphically configured. Figure 2 reference three dimensional image generation circuit 5 described in paragraph [0043] (detailed in figure 4) to process/specify for generating the perspective projection images.); 
based on the specified graphical configuration, 
ascertaining at least one light wave parameter, from among light wave parameters (The current application’s originally filed specification paragraphs [0053] and [0063] describes light wave parameters to be specified and adapted in such a way to generate/provide the real image or (changes to the real image) rotate the image of the display element. Therefore, the plurality of light wave parameters is interpreted to regard displays of real images being updated/adapted or refresh of the display as described later. For example, prior art Imai figure 3 and paragraph [0040] describes to update the displayed dimensional image when pressed by a viewer. To display the image the outputted light of the system is output by a selected RGB light wave parameter to depict the state before pressed and selects a different RGB light wave parameter, from among a plurality of light wave parameters (limited only by what images the display can generate), to depict the state after being pressed as described.), for a respective light wave of a group of light waves, each of the light wave parameters describing a frequency, an amplitude, or a wavelength of the respective light wave (paragraph [0041] describes the output light from the display unit 1 to be red, green, and blue each color comprising an inherent frequency (red ~4.62(1014) HZ, green ~5.45(1014)HZ, and blue ~6.66(1014)HZ), amplitude (every non-zero frequency comprises an amplitude), and wavelength (red ~700 nm, green ~550 nm, blue ~450 nm)), and 
a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the group of light waves to generate an image representation of the display element (Figure 1 and paragraph [0004] describes the operations of the display such that light emitted from the display unit 1001 is reflected by half mirror 1002 to form the aerial optical image 1004 in front of the half mirror 1002. Paragraph [0042] describes the use of a lenticular lens creating a set pitch and viewpoint center and forward of the display surface 11. The lenticular lens operates as a preprogrammed specification (paragraph [0050] of the current application’s originally filed specification) with the output from arranged RGB pixels (interference pattern). Paragraph [0047] emphasizes generation of the three-dimensional image to be viewed without wearing any special glasses. Figures 2-3 reference viewable three dimensional image 8 describing at least partial superposition (such that if the emitting light waves were not at least partially superposed the image would not be viewable).); 
generate the interference pattern signal which describes the ascertained totality of the light wave parameters (Paragraphs [0083]-[0085] describes the three dimensional image generation circuit 5 to generate images via colored pixels (inherently driven via signals) to output through a lenticular lens to generate the aerial three dimensional image 8 (describing the totality of the ascertained light wave parameters of the three colors RGB).); 
transfer the generated interference pattern signal to an interference output device (figure 2 reference output (signal) from three dimensional image generation circuit 5 to three dimensional display unit 1); 
receiving an operating signal from an operating device, the operating signal describing an operating action by a user with respect to the real image of the display element (Figure 2 reference finger position sensor 3 and finger position detection circuit 4 described in paragraph [0037] to detect fingertip position 9. Figure 2 finger position detection circuit 4 depicted to output (signal) to three dimensional image generation circuit 5. Paragraph [0039] describes to update the three dimensional image 8 according to fingertip position 9. Figure 3 and paragraph [0040] describes the operating action to regard a button press (image 8 represents a button).); 
based on the received operating signal, establish a change in a relative position and/or a position of the real image of the display element, as described by the operating action (Figure 3 and paragraphs [0039]-[0040] describes updating the three dimensional image 8 based on the touch/operating signal such that when the button is pressed it moves in a button pressed direction.); and 
based on the established change in the relative position and/or the position, adapt at least one light wave parameter, from among the light wave parameters including the frequency, the amplitude, or the wavelength, for at least one light wave, from among the group of light waves, to change the interference pattern to generate a second real image of the display element in correspondence with the operating action (Paragraphs [0039]-[0040] describes updating an image 8 to move. Performing said updating requires “adapting”/driving/refreshing RGB pixels as described in paragraphs [0041] and [0057]. Figure 3 depicts the singular second image in the depressed state during pressing whereas all other images depict the first image state in the non-depressed state.).
Imai discloses the RGB pixels and lenticular lens for displaying the three dimensional object. Said description describes the optical functions of interference and superposition without using the terminology of such. This relies on inherency in that when a limitation is not specifically stated an inferred description is implied by the definition of the limitation. In other words, Imai does not specifically utilize the words “superposition” in the limitation: a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the light waves for generating an image representation of the display element.
Leister discloses a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the light waves for generating an image representation of the display element (Figure 2 reference light source LS (corresponding to Imai’s light emanated from display unit 1001/1, paragraph [0004]), focusing means F (corresponding to Imai’s lenticular lens, paragraph [0042]), array SLM HA (corresponding to Imai’s pixels RGB, paragraph [0041]), and three dimensional scene 3D-S (corresponding to Imai’s three dimensional image 8). Paragraph [0273] describes a pixelated SLM to be exampled as an LCD panel to bear/generate holograms via period repetitions of the observer window (describing the refresh rate of Imai paragraph [0057]). Paragraphs [0009] and [0307]-[0321] describes light sources of the display may be coherent (lasers) or incoherent (LEDS) to respectively allow coherent or uncoherent superimposition and interference for holographic generation. Paragraphs [0128]-[0129] describes superposition of all individual wave fields to generate the hologram display. Paragraphs [0266]-[0286] describes the use of lenticular lenses to generate images for the left and right eye perspectives by temporal multiplexing of the observer windows (refresh rate) via coherent (or optionally incoherent) superposition of waves in the horizontal and vertical directions for larger observer regions.).
Leister effectively details how a three dimensional image is created from a display of pixels.
It would have been obvious to one skilled in the art before the effective filing date of the current application that Imai’s three dimensional display comprising RGB pixel performs the optical functions of a totality of the light wave parameters describing an interference pattern which describes an at least partial superposition of the light waves for generating an image representation of the display element as described by Leister to be the means of which to perform holographic three dimensional image generation with the yielded benefit of a larger observer region (paragraph [0269]).
This is two rejections. A single rejection utilizing inherency via description of operations solely in view of Imai and a second rejection utilizing Imai in view of Leister.
Regarding claim 19, Imai discloses the display and operating device according to claim 18, further comprising a contact trigger device to generate a field perceivable in a haptic and a tactile fashion in an operating region which is a region reachable by a body part of the user for performing the operating action with respect to the real image of the display element, the contact trigger device including at least one airflow generating element (Figure 2 reference finger position sensor 3 and finger position detection circuit 4 described in paragraph [0037] to detect fingertip position 9 at which a finger senses real image/three dimensional image 8. To perform sensing of the real image by a user, finger position detection circuit 4 outputs (signals) to ultrasonic wave generation circuit 6 which outputs (signals) to force sense generation unit 2 which generates a sound wave (airflow) toward the display surface 1 of which is sensed as a force (haptic) by the observer’s fingertip position 9 as described in paragraph [0039].).
Regarding claim 20, Imai discloses the display and operating device according to claim 18, further comprising the operating device, 
wherein the operating device includes a gesture recognition device to capture and recognize the operating action in an operating region which is a region reachable by a body part of the user for performing the operating action with respect to the real image of the display element (Figure 2 reference finger position sensor 3 and finger position detection circuit 4 described in paragraph [0037] to detect fingertip position 9 at which a finger senses/reachable real image/three dimensional image 8. To perform sensing of the real image by a user, finger position detection circuit 4 outputs to ultrasonic wave generation circuit 6 which outputs to force sense generation unit 2 which generates a sound wave toward the display surface 1 of which is sensed as a force (haptic) by the observer’s fingertip position 9 as described in paragraph [0039].).

4.		Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai-Leister in view of Sassi et al. (US Patent Application Publication 2015/0007025), herein after referred to as Sassi.
Regarding claim 16, Imai discloses the method according to claim 15, wherein 
the operating gesture includes a [ ] movement of a body part of the user, and 
adapting the at least one light wave parameter for the at least one light wave to change the interference pattern causes the real image of the display element to be moved in accordance with the [ ] movement of the body part of the user (Paragraph [0039] describes to update the three dimensional image 8 according to fingertip position 9, detected/recognized/processed via sensor 3 and circuit 4. Figure 3 and paragraph [0040] describes the operating action to regard a button press (image 8 represents a button).).
Imai does not specifically disclose the movement to be rotary causing the display element to be rotated in accordance with the rotary movement of the body part of the user.
Sassi disclose an ultrasound simulated tactile experience to a visual display response output includes mechanical button (as disclosed by Imai), mechanical slider or rotational knob or dial (paragraph [0069]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s interactive input with the known technique of the movement to be rotary causing the display element to be rotated in accordance with the rotary movement of the body part of the user yielding the predictable results of simulating additional input mechanisms as disclosed by Sassi (paragraph [0069]).

5.		Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai-Leister in view of Zhao et al. (US Patent Application Publication 2020/0057546), herein after referred to as Zhao.
Regarding claim 21, Neither Imai nor Leister disclose a motor vehicle, comprising: a chassis; and the control device of claim 17.
Zhao discloses wherein a motor vehicle, comprising: a chassis; and the control device of a three dimensional “real image” (Figures 1-6 reference three-dimensional virtual operating element 3 described in paragraph [0057] to be generated in a zone in front of the driver in the interior of a vehicle. The vehicle is described in paragraph [0005] as motored and paragraph [00028] as comprising a chassis (as also depicted in the figures).)
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s interactive three dimensional generated image with the known technique of being implemented in a motor vehicle comprising a chassis yielding the predictable results of reducing the risk to the driving due to increased control functionality and display thereof of the vehicle as disclosed by Zhao (paragraphs [0008]-[0013] and [0025]).
Regarding claim 22, Zhao discloses the motor vehicle according to claim 21, further comprising: a vehicle system including at least one of a climate system, navigation system, or entertainment system (Paragraph [0028] describes the systems to be controlled include air conditioning (climate system), sound system (entertainment), navigation system).), wherein the operating action by the user with respect to the real image of the display element is to select or change a function or setting of the vehicle system (Paragraphs [0038]-[0039] describes the driver to move their hand or finger for gesture detection (operating action) on the displayed three dimensional operating element to modify the vehicle systems.).
Regarding claim 23, Neither Imai nor Leister disclose a motor vehicle, comprising: a chassis; and the control device of claim 18.
Zhao discloses wherein a motor vehicle, comprising: a chassis; and the control device of a three dimensional “real image” (Figures 1-6 reference three-dimensional virtual operating element 3 described in paragraph [0057] to be generated in a zone in front of the driver in the interior of a vehicle. The vehicle is described in paragraph [0005] as motored and paragraph [00028] as comprising a chassis (as also depicted in the figures).)
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s interactive three dimensional generated image with the known technique of being implemented in a motor vehicle comprising a chassis yielding the predictable results of reducing the risk to the driving due to increased control functionality and display thereof of the vehicle as disclosed by Zhao (paragraphs [0008]-[0013] and [0025]).
Regarding claim 24, Zhao discloses the motor vehicle according to claim 23, further comprising: a vehicle system including at least one of a climate system, navigation system, or entertainment system (Paragraph [0028] describes the systems to be controlled include air conditioning (climate system), sound system (entertainment), navigation system).), wherein the operating action by the user with respect to the real image of the display element is to select or change a function or setting of the vehicle system (Paragraphs [0038]-[0039] describes the driver to move their hand or finger for gesture detection (operating action) on the displayed three dimensional operating element to modify the vehicle systems.).
Regarding claim 25, Imai discloses the motor vehicle according to claim 24, wherein the display and operating device further comprises a contact trigger device configured to generate a field perceivable in a haptic and a tactile fashion in an operating region which is a region reachable by a body part of the user for performing the operating action with respect to the real image of the display element (Figure 2 reference finger position sensor 3 and finger position detection circuit 4 described in paragraph [0037] to detect fingertip position 9 at which a finger senses real image/three dimensional image 8. To perform sensing of the real image by a user, finger position detection circuit 4 outputs (signals) to ultrasonic wave generation circuit 6 which outputs (signals) to force sense generation unit 2 which generates a sound wave toward the display surface 1 of which is sensed as a force (haptic) by the observer’s fingertip position 9 as described in paragraph [0039].).
Regarding claim 26, Imai discloses the motor vehicle according to claim 24, wherein the display and operating device further comprises the operating device, and the operating device includes a gesture recognition device configured to capture and recognize the operating action in an operating region which is a region reachable by a body part of the user for performing the operating action with respect to the real image of the display element (Figure 2 reference finger position sensor 3 and finger position detection circuit 4 described in paragraph [0037] to detect fingertip position 9 at which a finger senses real image/three dimensional image 8. To perform sensing of the real image by a user, finger position detection circuit 4 outputs (signals) to ultrasonic wave generation circuit 6 which outputs (signals) to force sense generation unit 2 which generates a sound wave toward the display surface 1 of which is sensed as a force (haptic) by the observer’s fingertip position 9 as described in paragraph [0039].).

Response to Arguments
6.		Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. Applicant argues newly amended subject matter particularly “from among groups of light waves”. 
The current application’s originally filed specification paragraphs [0053] and [0063] describes light wave parameters to be specified and adapted in such a way to generate/provide the real image or (changes to the real image) rotate the image of the display element. Therefore, the plurality of light wave parameters is interpreted to regard displays of real images being updated/adapted or refresh of the display as described later. In other words, emitting red light in one position is a description of a selected light wave parameter since red light inherently includes a frequency, amplitude and wavelength (claimed definition of a light wave parameter). Changing the position or a different position to emit red light is a description of adapting the at least one light wave parameter and/or selecting another light wave parameter from the plurality of possible light wave parameters.
Applicant argues Imai paragraph [0055] describes to update the display simply by changing the position of the three dimensional image reproduction using a distance from a display surface. This argument implies the pixels of the display utilized to generate the 3D display do not change and the image generated only changes in a depth direction without changing the RGB light emitted (interpreted as the light wave parameter).
However, figure 4 and paragraphs [0043]-[0047] describes the three dimensional image display unit 1 to be included allowing a perspective projection transformed image for right eye 34 and left eye 35 corresponding to respectively the viewer’s right eye viewpoint 31 and left eye viewpoint 32 alternately arranged for each pixel and transformed into images to be three-dimensionally viewed by a lenticular lens and then displayed on the LCD image display element. The images are optically and independently provided by the lenticular lens for the viewer’s right eye viewpoint 31 and left eye viewpoint by the lenticular lens. 
As further depicted by figure 4 the depth direction 24 of the image 8 corresponds to the intersection between the images of pixels emitted at positions 34+35 to 32+31. It is inherent that the pixel positions 34+35 must change in order to reflect a depth change corresponding to a new depth intersection (such as shown in figure 3). A pixel which turns on/off any of RGB is a change/selection/adaption of a new set of wave parameters since RGB includes the defined wave parameters of frequency, amplitude, and wavelength. 
Additionally, paragraph [0040] describes that the image is updated according to the fingertip position. This does not specifically disclose to change the color or what image is displayed beyond the depth position itself. While not needed currently for the rejection, it is well known in the art to reflect a button press via changing the visual appearance of a button between being pressed and not pressed (see cited not relied upon prior art Edgren US Patent Application Publication 2014/0160100 paragraph [0004]).
This action is final necessitated by amendment.

Conclusion
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
		Edgren (US Patent Application Publication 2014/0160100)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622